Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 1-32 have been cancelled.
Claims 33-72 are new.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/10/21 and 9/30/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it contains the legal phraseology “said”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. While all of the factors have been considered, only those required for a prima facie case are set forth below.
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II). In the instant case, the ordinary artisan is a pharmaceutical formulation artisan with knowledge of spray dried powder nasal dosage forms.
The nature of the invention is directed to solid powder pharmaceutical compositions comprising naloxone, nalmefine, naltexone or pharmaceutically acceptable salt thereof; a disaccharide selected from the group consisting of maltitol, trehalose, sucralose, sucrose, isomalt, maltose, and lactose; and one or more polymers and is less than about 15% chemically degraded after 3 months at 75% relative humidity and 40°C. 
MPEP 2163(II) states: “The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention.” In the present case, the scope of the claimed subject matter does not appear to be enabling with the data in the specification. The independent claims are open to any polymer and do not require any sucrose ester. Applicant has provided guidance as to the compositions that achieve the functional result in Tables 13 and 16. It appears from Table 13, that at least 3 excipients including sucrose monolaurate, lactose and a specific polymer 2-hydroxypropyl-β-cyclodextrin are required to achieve the functional parameter where other combinations fail. The specification appears enabled for a composition that includes a polymer dextrin, a disaccharide as claimed and a sucrose ester that achieves the functional limitation of wherein the naloxone, nalmefene or naltrexone or pharmaceutically acceptable salt thereof is less than about 15% chemically degraded after 3 months at 75% relative humidity and 40°C, but is not enabled for compositions lacking the polymer dextrin and sucrose ester that still achieves the functional limitation.  MPEP 2172.01 states: “A claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may be rejected under 35 U.S.C. 112, first paragraph, as not enabling.” For example, the first 3 compositions (labeled 1-3 by the Examiner) in Table 13 do not appear to meet the required functional language after 3 months but addition of the 3rd excipient in the 4th composition produces the desired result:

    PNG
    media_image1.png
    753
    1127
    media_image1.png
    Greyscale

Thus, it is unpredictable which generic combinations are going to work. Applicant has not demonstrated that the compositions can achieve the claimed functional language without the combination of disaccharide, polymer dextrin and sucrose ester. Applicant provides more guidance in [0029] of the instant specification (Examiner added emphasis): “In particular, we have found that compositions that are produced by a process of spray-drying with a specific combination of carrier materials as disclosed hereinafter, and/or similar dry powder compositions that comprise an alkyl saccharide, such as a sucrose ester, are capable of giving rise to these unexpected effects.” And in [0093]: “We have found that such a combination of carrier materials can be spray-dried together along with an opioid antagonist and an alkyl saccharide in appropriate proportions to produce a composition of the invention that possesses both the desired physical and chemical stability under normal storage conditions, as hereinbefore defined.” Accordingly, based upon passages quoted from applicant’s specification, applicant regards their invention to be practicable only by inclusion of the alkyl saccharide and carrier material that includes a dissacharide and a polymer dextrin.
Consequently, it would appear that the combination of disaccharide, dextrin and alkyl saccharide, such as a sucrose ester, are essential elements for achieving the desired chemical stability under the conditions instantly claimed. See MPEP 2163(I)(B): A claim that omits an element that applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See Gentry Gallery, 134 F.3d at 1480, 45 USPQ2d at 1503; In re Sus, 306 F.2d 494, 504, 134 USPQ 301, 309 (CCPA 1962). Applicant is not enabled for the claimed subject matter because Applicant has not shown that the claimed composition achieves the functional parameter claimed in the absence of the combination of specific components.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01 which states: “…a claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention.”  The omitted elements are: a dextrin polymer and a C8-22 saturated or unsaturated fatty acid sucrose ester. Claim 33, from which all dependent claims ultimately depend, requires that “wherein the naloxone, nalmefene, naltrexone and pharmaceutically-acceptable salts thereof is less than about 15% chemically degraded after 3 months at 75% relative humidity at 40° C.” This limitation was added in parent application 16506023, now US Patent 10653690, along with the components to make the claimed subject matter commensurate in scope with the functional language derived from Table 13. The instantly claimed subject matter does not include a C8-22 saturated or unsaturated fatty acid sucrose ester. Applicant has not demonstrated that the compositions can achieve the claimed functional language without the C8-22 saturated or unsaturated fatty acid sucrose ester and dextrin polymer. Applicant even states in [0029] of the instant specification (Examiner added emphasis): “In particular, we have found that compositions that are produced by a process of spray-drying with a specific combination of carrier materials as disclosed hereinafter, and/or similar dry powder compositions that comprise an alkyl saccharide, such as a sucrose ester, are capable of giving rise to these unexpected effects.” And in [0093]: “We have found that such a combination of carrier materials can be spray-dried together along with an opioid antagonist and an alkyl saccharide in appropriate proportions to produce a composition of the invention that possesses both the desired physical and chemical stability under normal storage conditions, as hereinbefore defined.” Thus, the alkyl saccharide, such as a sucrose ester, in combination with the polymer dextrin and disaccharide are required to produce a composition that possesses the desired physical and chemical stability and that is the subject matter which Applicant’s regards as their invention. 
Therefore, the claims are missing an essential element that allows the composition to possess the claimed functional language. Dependent claims are rejected because they are dependent upon an rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33, 38-40, 42-46, 49-54, 56-60, 67-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colombo et al. (US 20050019411) as evidenced by Pharmaceutical Dosage Forms-Tablets 2016: page 92; [online] retrieved on 12/12/22 from:
https://www.google.com/books/edition/Pharmaceutical_Dosage_Forms_Tablets/JP_LBQAAQBAJ?hl=en&gbpv=0; 1 page).
Regarding claims 33, 38-40 and 42-45 Columbo et al. disclose a spray-dried powder composition suitable for nasal delivery (claims 29-32) comprising:
Between 0.1-90% by weight of the opioid antagonist naltrexone (claims 33-34), which reads on a pharmacologically effective amount;
A disaccharide including trehalose, sucrose and lactose (claim 37); and 
A structuring excipient including cyclodextrines (claim 35) as well as cellulose polymers (claim 35) such as the polysaccharide hydroxypropylmethylcellulose (claim 39).
Regarding the functional limitation of “wherein the naloxone, nalmefene, naltrexone, or pharmaceutically-acceptable salt of any of those opioid antagonists is less that about 15% chemically degraded after 3 months at 75% relative humidity and 40°C”, such is inherent in the spray-dried powder composition suitable for nasal delivery of Colombo et al. because the same components must have the same properties. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.  See MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Accordingly, the composition of Colombo et al. is reasonably interpreted to anticipate the claimed functional language.
Regarding claim 34, the limitation of: “wherein the lowest measurable glass transition temperature of the composition is at least about 40°C when measured at a relative humidity of up to about 35%” is interpreted to be an inherent functional property of the spray dried composition of Colombo et al. because the same components are disclosed by Colombo et al. See the Examiner’s explanation above. 
Regarding claims 46 and 56-60, Colombo et al. disclose embodiments with an adjuvant excipient sorbitan ester (claim 41). As evidenced by Pharmaceutical Dosage Forms-Tablets, the pharmaceutical artisan understands that sorbitan ester means an alkyl ester such as sorbitan monolaurate or monostearate or monooleate (Table 11; page 92).
Regarding claims 49-54, Colombo et al. disclose that the structuring excipients are chosen from one or more substances chosen from the group that consists of polyalcohol, sugars, amino acids, cellulose polymers, cyclodextrines, chitosane and solid polyethylenglycols (claim 35). The ordinary artisan can immediately envisage the combined structuring excipients that would include cellulose polymers and clyclodextrines and thus comprise at least two polymers one of which is a dextrin.
Regarding claims 67-68, Colombo et al. disclose mixing naltrexone, a disaccharide trehalose, sucrose or lactose and one or more polymers and spray-drying the mixture to form a plurality of particles (claims 29-37, 39) thus producing a composition obtainable by the process. 
Regarding claims 69-70, Colombo et al. disclose a nasal insufflator filled with the drug powder (claims 46 and 48-50), where the drug powder is produced by mixing the opioid antagonist with pharmaceutically acceptable carrier materials and spray drying the mixture to form a spray dried plurality of particles (claims 29-37 and 39), which must be either adjunct and/or attached to a reservoir the drug powder composition and have the drug powder loaded into the reservoir adjunct or attached to the nasal insufflator applicator device. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 35, 64-66, 71 and 72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Colombo et al. (US 20050019411) as evidenced by Pharmaceutical Dosage Forms-Tablets 2016: page 92; [online] retrieved on 12/12/22 from:
https://www.google.com/books/edition/Pharmaceutical_Dosage_Forms_Tablets/JP_LBQAAQBAJ?hl=en&gbpv=0; 1 page) as applied to claims 33, 38-40, 42-46, 49-54, 56-60, 67-70 above.
	Applicant claims:


    PNG
    media_image2.png
    163
    1416
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    282
    956
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    203
    1444
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    254
    938
    media_image5.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above are also invalid under §103.
Colombo et al. and Pharmaceutical Dosage Forms-Tablets are discussed in detail above and that discussion is hereby incorporated by reference. It is also noted that Colombo et al. teach in claim 45:

    PNG
    media_image6.png
    105
    671
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    79
    672
    media_image7.png
    Greyscale

See also [0031-0033].
	Colombo et al. also teach: “it has been established that particles with a diameter smaller than 6.4 μm, by insufflation, are certainly deposited in the lungs, whereas those with a larger diameter do not reach the lungs, but are deposited along the airways. Consequently, particles with a diameter smaller than 6.4 micron (um) are generally
classified as "breathable".” [0009] Colombo et al. also teach a D10 of 2 microns [0032] with an example of a D10 of 2.45 microns [0072] and a D10 greater than 3 microns of 4.06 microns and 4.46 microns [0080, 0088].
	Regarding claims 71 and 72, Colombo et al. teach using drugs used in the therapy to break the habit of opioids (claim 33).

Level of Ordinary Skill in the Art
(MPEP 2141.03)
MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). ). In the instant case, the ordinary artisan is a pharmaceutical formulation artisan with knowledge of spray dried powder nasal dosage forms.
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Colombo et al. is that Colombo et al. do not expressly teach:

    PNG
    media_image2.png
    163
    1416
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    282
    956
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    203
    1444
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    254
    938
    media_image5.png
    Greyscale

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the composition of Colombo et al. with:

    PNG
    media_image2.png
    163
    1416
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    282
    956
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    203
    1444
    media_image4.png
    Greyscale
; and perform the method of:

    PNG
    media_image5.png
    254
    938
    media_image5.png
    Greyscale
and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following rational. Colombo et al. teach and suggest D10 values greater than 3 microns.  It is merely optimization and measurement of the particles of Colombo et al. to arrive at a particle size distribution that includes a d10 that is above about 3 microns. It is noted that “about 3 microns” would include values less than 3 microns as well. It is noted that Colombo et al. teach and suggest a particle size of a diameter volume of 1-50 microns [0031] and a median diameter-volume between 3-11 microns [0032]. Thus, it would appear to merely be routine optimization to obtain a volume based mean diameter about 10 microns and about 100 microns with a reasonable expectation of success. From MPEP 2144/05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Regarding the amount of disaccharide and the ratio of disaccharide to polymer, Colombo provides that the drug can be inserted in a quantity between 10-70% by weight [0064] or more broadly between 0.1 and 90% by weight (claim 33). It would then be merely routine optimization of the weight of disaccharide and polymer to produce particles for nasal administration. For example, in Example 5 [0098], Colombo et al. teach a composition made with 65.1 g of caffeine, 2 g of Methocel E3, 5 g of polyethylenglycol 6000 and 27.9 g of mannitol. This can be construed to teach a composition with 65.1% active, 7% combined polymers and 27.9% sugar. Thus, a sugar within the range of about 10-30% based on the total weight is obvious. Furthermore, the ratio of sugar to polymer is 27.9:7 or 3.98:1, which falls within the claimed range renders obvious the claimed ratio. The ordinary artisan would merely substitute a disaccharide such as lactose which is taught by Colombo et al. 
Regarding the method of treating opioid overdose, Colombo et al. already teach and suggest using drugs to break an opioid habit and expressly teaches naltrexone (claims 33 and 34). It is the Examiner’s position that a person who overdoses on opioids has a bad habit that needs breaking and consequently such subjects are in need of administration of the spray dried powder nasal formulation of Colombo et al. that is administered by the nasal insufflator filled with the drug formula implicitly in a reservoir (claims 48-50) with a reasonable expectation of success. 

Claims 36 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Colombo et al. (US 20050019411) as evidenced by Pharmaceutical Dosage Forms-Tablets 2016: page 92; [online] retrieved on 12/12/22 from:
https://www.google.com/books/edition/Pharmaceutical_Dosage_Forms_Tablets/JP_LBQAAQBAJ?hl=en&gbpv=0; 1 page) as applied to claims 33, 38-40, 42-46, 49-54, 56-60, 67-70 above, in further view of Barnett et al. (Journal of Pain and Symptom Management 2014;47(2):341-352; filed in parent 16506023; 09042019).
	Applicant claims:

    PNG
    media_image8.png
    294
    1341
    media_image8.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above are also invalid under §103.
Colombo et al. and Pharmaceutical Dosage Forms-Tablets are discussed in detail above and that discussion is hereby incorporated by reference.
Barnett et al. teach opioid antagonists naltrexone, nalmefene and naloxone where naltrexone is used to prevent relapse of opioid addiction and naloxone is used to treat opioid overdose (page 341, Indications and Pharmacology), which are part of therapy of treating opioid habit. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). ). In the instant case, the ordinary artisan is a pharmaceutical formulation artisan with knowledge of spray dried powder nasal dosage forms.
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Colombo et al. is that Colombo et al. do not expressly teach using naloxone or nalmefene in the spray dried powder formulation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the composition of Colombo et al. with naloxone or nalmefene, as suggested by Barnett et al. and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following rational. Colombo et al. broadly teach therapy of opioid habit with drugs for so doing (claim 33) and name the opioid antagonist naltrexone (claim 34). Barnett et al. provides the nexus teaching that the ordinary artisan in this art is knowledgeable of other opioid antagonists as drugs for therapy of opioid habit, such as naloxone and nalmefene. Thus, the ordinary artisan would immediately recognize that the teachings of Colombo et al. embrace other opioid antagonists such as naloxone and nalmefene and would incorporate them into the composition of Colombo et al. with a reasonable expectation of success.

Claims 40-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Colombo et al. (US 20050019411) as evidenced by Pharmaceutical Dosage Forms-Tablets 2016: page 92; [online] retrieved on 12/12/22 from:
https://www.google.com/books/edition/Pharmaceutical_Dosage_Forms_Tablets/JP_LBQAAQBAJ?hl=en&gbpv=0; 1 page) as applied to claims 33, 38-40, 42-46, 49-54, 56-60, 67-70 above, in further view of Sherman et al. (US 20030191147).
Applicant claims:

    PNG
    media_image9.png
    339
    966
    media_image9.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above are also invalid under §103.
Colombo et al. and Pharmaceutical Dosage Forms-Tablets are discussed in detail above and that discussion is hereby incorporated by reference. Colombo et al. teach and suggest adding “adjuvant excipients” (claim 45).
Sherman et al. teach opioid antagonist compositions (title) of spray dried pharmaceutical composition comprising a mixture of at least one pharmaceutical excipient and the opioid antagonist (claim 125) where the antagonist is naltrexone, nalmefene or naloxone (claim 17) in the form of powders for inhalation or insufflation [0171] and where the excipients include starches such as corn starch or potato starch [0105], polyvinylpyrrolidone, dextran, methylcellulose [0106], pregelatinized starch and povidone [0133] and sodium starch glycolate [0119] and starch and other materials known to the ordinary artisan in the art [0117]. Sherman also teach and suggest cellulose derivatives such as HPMC, MC, HPC, HEC, sodium carboxymethyl cellulose and other materials known to one of ordinary skill in the art [0114].
Level of Ordinary Skill in the Art
(MPEP 2141.03)
MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). ). In the instant case, the ordinary artisan is a pharmaceutical formulation artisan with knowledge of spray dried powder nasal dosage forms.
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Colombo et al. is that Colombo et al. do not expressly teach a composition with one or more polymers comprising a starch or a derivative thereof, such as corn starch or potato starch, polyvinylpyrrolidone or crosslinked polyvinylpyrrolidone. This deficiency in Colombo et al. is cured by the teachings of Sherman et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the composition of Colombo et al. with one or more polymers comprising a starch or a derivative thereof, such as corn starch or potato starch, polyvinylpyrrolidone or crosslinked polyvinylpyrrolidone, as suggested by Sherman et al., and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do this because Colombo et al. suggest adding adjuvant excipients and Sherman et al. teach and suggest numerous starch derivatives, cellulose derivatives and polyvinylpyrrolidone that are commonly used in spray-dried opioid antagonist formulations. It is nothing more than predictable use of known components according to their established functions with a reasonable expectation of success. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007).  It is the Examiner’s position that disclosure of polyvinylpyrrolidone and starch renders obvious cross-linked PVP and moderately cross-linked starch to the ordinary artisan in this art. Accordingly, any of the claimed starches, cellulose derivatives, PVP and polymers is obvious to the ordinary artisan in this art in the absence of evidence to the contrary.

Claims 47 and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Colombo et al. (US 20050019411) as evidenced by Pharmaceutical Dosage Forms-Tablets 2016: page 92; [online] retrieved on 12/12/22 from:
https://www.google.com/books/edition/Pharmaceutical_Dosage_Forms_Tablets/JP_LBQAAQBAJ?hl=en&gbpv=0; 1 page) as applied to claims 33, 38-40, 42-46, 49-54, 56-60, 67-70 above, in further view of Prajapati et al. (US 20160235687).
	Applicant claims:

    PNG
    media_image10.png
    208
    945
    media_image10.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)

It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above are also invalid under §103.
Colombo et al. and Pharmaceutical Dosage Forms-Tablets are discussed in detail above and that discussion is hereby incorporated by reference. It was noted that Colombo et al. teach sorbitan esters, which are sugar esters, as an excipient (claim 41).
Prajapati et al. is directed to dosage forms such as powders for inhalation [0039] including any pharmaceutically active ingredient [0041] such as opioid receptor antagonists [0042] with a sugar ester stabilizer made with fatty acids with aliphatic tails of 6-12 carbons such as lauric acid [0045] in an amount of 1-25% w/w [0046]. Prajapati et al. teach that sucrose laurate is a non-ionic surfactant that is more effective than conventional nanoparticle stabilizers such as PVA, PVP, and poloxamer 188 where hydrogen bonding might be the reason why sugar esters are superior to conventional stabilizers [0055].

Level of Ordinary Skill in the Art
(MPEP 2141.03)
MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988)). In the instant case, the ordinary artisan is a pharmaceutical formulation artisan with knowledge of spray dried powder nasal dosage forms.
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Colombo et al. is that Colombo et al. do not expressly teach a composition with a sucrose ester such as sucrose monolaurate. This deficiency in Colombo et al. is cured by the teachings of Prajapati et al.
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add sucrose monolaurate, as suggested by Prajapati et al., to the composition of Colombo et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Prajapati et al. teach the desirable properties of sucrose laurate, which the Examiner interprets to also mean sucrose monolaurate because otherwise it would be sucrose di-laurate or tri-laurate, to stabilize the particles formed by spray drying the composition where sucrose laurate is superior to other known stabilizers. Thus, the ordinary artisan would be motivated to add sucrose laurate to the composition of Colombo et al. for the desirable property of being a superior stabilizer with a reasonable expectation of success. 

Claims 55 and 61-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Colombo et al. (US 20050019411) as evidenced by Pharmaceutical Dosage Forms-Tablets 2016: page 92; [online] retrieved on 12/12/22 from:
https://www.google.com/books/edition/Pharmaceutical_Dosage_Forms_Tablets/JP_LBQAAQBAJ?hl=en&gbpv=0; 1 page) as applied to claims 33, 38-40, 42-46, 49-54, 56-60, 67-70 above, in further view of Oliveira et al. (Spray drying of food and herbal products 2010 pages 113-156) and Mehta (Journal of Drug Delivery) 01/14/2018; volume 2018: 19 pages; both references filed in parent 16506023; 09042019). 
Applicant claims:

    PNG
    media_image11.png
    209
    1370
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    575
    951
    media_image12.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above are also invalid under §103.
Colombo et al. and Pharmaceutical Dosage Forms-Tablets are discussed in detail above and that discussion is hereby incorporated by reference.
Mehta teaches dry powder inhalers (DPI) have a coarse carrier of 90-150 microns (page 1, upper right column), which is usually α-lactose monohydrate but also β-lactose monohydrate is noted (page 3, 2.1.), and can be trehalose, sucrose and cyclodextrins (Abstract and Table 3) such as 2-hdyroxypropyl-β-cyclodextrin (page 9, 3.1.1.)
	Oliveira et al. teach that a problem associated with spray drying low molecular weight sugar rich materials is stickiness due to the low glass transition temperature (page 117-118, Stickiness). The solution is to add drying aids such as maltodextrin where maltodextrins with low DE are mainly used as drying adjuvant materials to increase the glass transition temperature and have excellent cold water solubility and low cost (page 120, middle and page 121 Maltodextrins and solids corn syrup). Maltodextrin 12DE is exemplified (page 123, bottom and Table 1 pages 125-126). 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). ). In the instant case, the ordinary artisan is a pharmaceutical formulation artisan with knowledge of spray dried powder nasal dosage forms.
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Colombo et al. is that Colombo et al. do not expressly teach a composition with α-D-lactose monohydrate, 2-hydroxypropyl-β-cyclodextrin and/or maltodextrin 12DE as the dextrin. This deficiency in Colombo et al. is cured by the teachings of Mehta and Oliveira et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the composition of Colombo et al. with α-D-lactose monohydrate, 2-hydroxypropyl-β-cyclodextrin and/or maltodextrin 12DE as the dextrin, as suggested by Mehta and Oliveira et al. and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Colombo et al. already suggest lactose and cyclodextrins as components for the composition and α-D-lactose monohydrate and 2-hydroxy-β-cyclodextrin are well known common and conventional carrier materials to use in spray dried formulations by the ordinary artisan.  It is merely judicious selection of well-known carrier materials by the ordinary artisan with a reasonable expectation of success. 
	With regard to the maltodextrin 12DE, the Examiner has this position. It is well-known in the art that spray drying compositions high is sugar content, as is the case here, results in a stickiness issue as described by Oliveira et al. Oliveira et al. guide the artisan to maltodextrin 12DE to overcome this issue. Thus, the ordinary artisan would add maltodextrin 12DE for its desirable property of overcoming the stickiness issue associated with spray drying sugar compositions with a reasonable expectation of success and combine the components to make a carrier including lactose (claim 37) and cellulose derivatives (MC or HPMC) (claim 39) taught by Colombo et al. to provide a carrier material of lactose, maltodextrin and one or more cellulose derivates.	 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-35, 37, 39, 46-48, 64-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10729687. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses a spray dried powder for nasal delivery of nalmefene to treat opioid overdose comprising:

    PNG
    media_image13.png
    275
    454
    media_image13.png
    Greyscale

The patent also discloses the same particles size distribution d10, sucrose monolaurate, 10-30% disaccharide, 40-80% dextrins including cyclodextrin or 12DE maltodextrin, glass transition temperature, volume based mean diameter, process of manufacturing, the same nasal applicator adjunct and/or attached to a reservoir and process of manufacturing an applicator and the same method of treating opioid overdose.
The patent does not expressly teach a ratio of disaccharide:polymer is between about 10:I and about 1:10 by weight based on the total weight of the composition. However, the patent teaches and suggests 10-30% disaccharide and 40-80% polymer dextrins, which is readily optimized by the artisan for a ratio of components within the claimed range.
The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.
Claims 33-36, 39, 46-48, 64-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10653690. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses a spray dried powder for nasal delivery of naloxone to treat opioid overdose comprising:

    PNG
    media_image14.png
    264
    473
    media_image14.png
    Greyscale

The patent also discloses the same particles size distribution d10, sucrose monolaurate, about 15-25% disaccharide, about 40-70% dextrins including cyclodextrin or 12DE maltodextrin, glass transition temperature, volume based mean diameter, process of manufacturing, the same nasal applicator adjunct and/or attached to a reservoir and process of manufacturing an applicator and the same method of treating opioid overdose.
The patent does not expressly teach a ratio of disaccharide:polymer is between about 10:I and about 1:10 by weight based on the total weight of the composition. However, the patent teaches and suggests 15-25% disaccharide and 40-70% polymer dextrins, which is readily optimized by the artisan for a ratio of components within the claimed range.
The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613